Citation Nr: 0941809	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  98-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from April 1953 to March 1958 and 
from September 1990 to April 1991 and served in the United 
States Army Reserve.

This matter initially came to the Board on appeal from a 
November 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In April 1998, the Veteran testified during a personal 
hearing at the RO and a transcript of that hearing is of 
record.  

In March 2001 and October 2003, the Board remanded the 
Veteran's case to the RO for further development.  In June 
2004, the Veteran was scheduled for a hearing at the RO 
before the undersigned but did not testify and his 
representative submitted a written statement in his behalf.  
In a June 2004 signed statement, the Veteran withdrew his 
claims for service connection for eye and respiratory 
disorders.  

In September 2005, the Board remanded the Veteran's case to 
the RO for further development.

Finally, the Board notes that, in an August 2004 signed 
statement, the Veteran raised a claim for eligibility for 
eligibility for Dependents' Educational Assistance (DEA), 
pursuant to Chapter 35 of Title 38, United States Code.  This 
matter is referred to the RO for appropriate action.



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has 
posttraumatic stress disorder as a result of a verified in-
service stressor.


CONCLUSION OF LAW

Resolving doubt in the Veterans' favor, PTSD was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103).

In view of the favorable disposition of this appeal, 
discussed below, the Board finds that VA has satisfied its 
duty to assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim under the VCAA.  In August 2008, the RO provided the 
Veteran with notice concerning how effective dates and 
ratings are assigned.  Information concerning effective dates 
and ratings for PTSD will be provided by the RO.  If the 
appellant then disagrees with any of those actions, he may 
appeal those decisions

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002). 
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims held that 
a veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

II.	Factual Background

The Veteran argues that he has a psychiatric disability, 
primarily as a result of traumatic events he witnessed in 
service.  Therefore, he maintains that service connection is 
warranted for a psychiatric disability, including PTSD.  
After carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is in equipoise.  Accordingly, giving the Veteran 
the benefit of the doubt, the appeal will be granted.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychoses, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis that conforms to the criteria set 
forth in the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM -IV); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 2002 and Supp. 2009).  Where a current diagnosis of 
PTSD exists, the sufficiency of the claimed in-service 
stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 
(1997).  Nevertheless, credible evidence that the claimed in- 
service stressor actually occurred is also required.  38 
C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 
307 (1997).  

The United States Court of Appeals for Veterans Claims 
(Court) held that, although a claimant may identify a 
particular mental condition on the claims form accompanying 
his application for VA benefits, the scope of the claim 
cannot be limited only to the condition stated, "but must 
rather be considered a claim for any mental disability that 
may reasonably be encompassed by several factors including: 
the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that VA obtains in support of the claim."  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

The Veteran asserts that he has PTSD due to his military 
service in Saudi Arabia in 1991.  He points to his exposure 
to rocket explosions while stationed in Dajaran, said that he 
worked on graves registration, and particularly notes an 
incident in which he and H.L.I., a service comrade, had to 
deal with the body of an African American first sergeant who 
was accidently killed.  He said he had to watch over the body 
(whom he variously identified as J.M.) while H.L.I. 
identified the body and completed paperwork, that he 
described as the basis of his alleged stressful events in 
service.  

Service records indicate that the Veteran served as a graves 
registration specialist during the Persian Gulf War.  During 
his April 1998 personal hearing at the RO, he described his 
duties as including the retrieval and burial of corpses.  He 
testified that he had to process a corpse that was cold and 
then guard it and equipment for several hours.  After the 
body was removed he stayed alone in the area that was almost 
a combat zone and was afraid. 

In a March 2002 signed statement, H.L.I., the Veteran's 
service comrade, said that they were stationed together in 
Saudi Arabia, and in Dajaran.  H.L.I. reported that he and 
the Veteran found the body of a dead African American first 
sergeant who was killed in a motor vehicle accident and that 
the Veteran and H.L.I. worked to identify the deceased 
soldier.  H.L.I. said that the Veteran stayed watch on 
unloaded equipment while the deceased was removed for 
identification and transferred to the United States.

In June 2004, an original photo of the Veteran next to two 
dead bodies was submitted.  In a May 2005 written statement, 
the Veteran's service representative argued that "the very 
fact that [the Veteran] served as a 'graves registration 
specialist' in the Persian Gulf War, and actually performed 
his duties in this capacity, is sufficient evidence to 
support that his claimed stressors occurred".  

In a February 2006 response to the Veteran's inquiry, the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
said that the soldier he described could be First Sergeant 
H.S., assigned to the Service Battery, 4th Battalion, 82nd 
Field Artillery, 3rd Armored Division.  It was noted that the 
First Sergeant was killed on February 15, 1991, when he was 
run over by a truck while sleeping in his hole.  The JSRRC 
provided a copy of an extract from the unit history that 
described the incident and that other personal information 
indicated that the First Sergeant was an African-American.

Given H.L.I.'s statement that essentially corroborates the 
Veteran's alleged stressful event, and the JSRRC's 
description of the accidental death of a First Sergeant, the 
Board acknowledges that the evidence of record is consistent 
with the Veteran's contentions of experiencing a stressful 
event in service.

The remaining question presented is whether a stressor such 
as reported by the Veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the DSM-IV.

Private and VA examiners have rendered differing diagnoses of 
the Veteran's psychiatric disorder.  VA outpatient medical 
records, dated from 1994 to 2007, reflect that the Veteran 
was variously diagnosed with generalized anxiety (in December 
1994), an adjustment disorder with an anxious mood (in 
September 1995, February 1996, and February, August, and 
December 1997), depression not otherwise specified (NOS) (in 
June 1997 and January 1999), PTSD and atypical depression (in 
August 2000, April, September, and December 2001, and May 
2002), a need to rule out PTSD (in October 2001), chronic 
PTSD and depression NOS (in January 2003), and chronic PTSD 
(from 2004 through 2007).
 
In May 1995, a VA examiner concluded that the Veteran, who 
was 58 years old,  did not have a diagnosed psychiatric 
disorder.

But, private medical records, dated from 1996-1998, include a 
July 1996 record from the Department of Mental Health of the 
Commonwealth of Puerto indicating that the Veteran was 
referred for treatment because he felt bad since his Persian 
Gulf War service.  He had sleep difficulty and nightmares 
about dead people.  It was noted that he was alone in the 
Gulf watching a dead body of a sergeant.  He felt anger and 
paranoia.  It was also noted that he was treated by a VA 
psychiatrist and used diazepam since April 1991 when he was 
in the Persian Gulf.  The Axis I diagnoses was PTSD with 
depressive episodes.  

Further, an April 1998 record from A.R.D., M.D., a 
psychiatrist, indicates that the Veteran reported receiving 
VA medical treatment after being stationed in the Persian 
Gulf in 1991.  The Veteran complained of desperation, 
nervousness and anxiety, with frequent nightmares about 
events in the Persian Gulf.  PTSD was diagnosed.

Although, in 1999, the Social Security Administration (SSA) 
found the Veteran to be totally disabled and unable to work 
since December 1998, due to major depression.

Additionally, in March 2000, a VA examiner diagnosed the 
Veteran with depressive disorder, NOS.

However, an August 2000 medical statement from a VA physician 
indicates that the Veteran was treated in the clinic since 
1996 for anxiety, nightmares, and frequent thoughts of 
episodes during the Persian Gulf War, particularly the death 
of a sergeant with which he had to deal.  It was noted that 
the Veteran was left alone in the middle of the desert and 
feared an enemy attack.  

As well, a September 2000 signed statement from Dr. A.R.D. 
reveals that the Veteran said that during his tour in the 
Persian Gulf he handled corpses and felt threatened by 
missiles that fell near by.  After his return from the Gulf, 
he experienced episodes of anxiety and recurrent nightmares 
relating to his experiences in the Persian Gulf.  He was 
irritable, and had sleep difficulty and poor concentration.  
Dr. A.R.D. said that the Veteran presented symptoms 
compatible with PTSD. 

Nevertheless, in July 2002, a VA examiner diagnosed the 
Veteran with a depressive disorder NOS and said that he did 
not have PTSD.

Even so, VA hospitalized the Veteran from June to July 2003 
for admission into the PTSD residential rehabilitation 
program.  At discharge, his Axis I diagnoses were chronic 
PTSD, by history, and dysthymia.  According to the discharge 
record, the Veteran's most significant trauma occurred when 
he saw his sergeant die and had to remain with the body for 
some time.  

Further, an October 22, 2003 VA psychiatric progress note 
indicates that the Veteran could not forget when he was left 
alone in the desert with a dead soldier, the enemy was 
coming, and the Veteran thought he was going to be killed.

A January 29, 2004 VA outpatient psychiatric progress note 
indicates that the Veteran experienced recurrent thoughts of 
being left alone in the desert when two Arabs approached and 
he thought he was going to die.  PTSD was diagnosed.

Too, in July and September 2007 signed statements, Dr. A.R.D. 
reiterated that the Veteran had PTSD evidently associated 
with his military service in the Persian Gulf in 1991. 

In September 2007, the Veteran underwent another VA 
psychiatric examination.  According to the examination 
report, the Veteran had panic attacks that started after he 
returned from Desert Storm with memories of the death of 
Sergeant S.  He had irritability and sleep difficulty.  He 
said his military occupational specialty was grave 
registration and he had combat experience in Kuwait.  The 
Veteran described an accident in which an American soldier 
drove a truck over another soldier, Sergeant S., who was 
lying in his foxhole.  The Veteran was not present at the 
time of the accident and arrived later to take the scene 
because that was his duty and job to register and take care 
of the soldier's personal belongings.  The body was removed 
by another soldier and the Veteran had to stay in the desert 
alone to protect the equipment.  He saw an unknown vehicle 
approach and did not know if it was an enemy or friendly 
vehicle that scared him, but it was not an enemy.  

However, upon clinical examination, the diagnosis was 
depressive disorder with panic attacks.  This VA examiner 
concluded that the Veteran "meets the DSM IV TR stressor 
criteria for PTSD, as well as the symptom criteria for re-
experiencing the traumatic event and for hyper arousal".  
But, the VA examiner opined that the Veteran "does not 
fulfill the symptom criteria for avoidance of the stimulus" 
and that the trauma exposure did not impair his functioning, 
noting that he remained in the United States Army Reserve 
until he retired in 1996 and was employed until 1998 when he 
retired due to duration in service.  In the VA examiner's 
opinion, the Veteran's depressive disorder with panic attacks 
was not caused by or a result of service.

Nonetheless, in a May 2009 written statement, Dr. A.R.D. said 
that he treated the Veteran's severe PTSD since 1998 with 
therapy and prescribed medication.  Dr. A.R.D. reviewed the 
Veteran's VA treatment records, noted that he was treated for 
PTSD there, too, and said that "[i]t is very clear this 
patient has severe PTSD" and "had severe PTSD many years 
with no improvement".  Dr. A.R.D. said that the Veteran 
spoke about the many events that occurred while he was in 
service in the Persian Gulf, including working with dead 
bodies.  Memories of this caused the Veteran severe fear and 
anxiety and the Veteran spoke about this work many times over 
the years this psychiatrist treated him for PTSD.  Dr. A.R.D. 
reviewed the Veteran's military records and noted that the 
Veteran was involved in "Graves Registration".  Dr. A.R.D. 
opined that the Veteran's PTSD was caused by his work with 
graves registration.  The psychiatrist further commented that 
the Veteran suffered from depressive disorder and panic 
attacks that were symtoms of his PTSD.  According to Dr. 
A.R.D., the Veteran did not have any psychiatric problems 
that were not caused by or worsened by his PTSD.

As to whether the Veteran has PTSD related to active service, 
both the private and the VA medical opinions have probative 
value, and after reviewing the record, the Board finds that 
both are equally plausible and equally probative.  Hence, the 
Board finds that the evidence is in equipoise. Accordingly, 
pursuant to 38 U.S.C.A. § 5107, entitlement to service 
connection for posttraumatic stress disorder is granted.






ORDER

Service connection for PTSD is granted



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


